 Case 2:20-cv-02507-JTF-atc Document 9 Filed 04/07/21 Page 1 of 1                PageID 26




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  ALFRED LADELL DAVIS,                           )
                                                 )
         Plaintiff,                              )
                                                 )       No. 2:20-cv-02507-JTF-atc
                                                 )
  v.                                             )
                                                 )
  CAPPS BEHAVIOR & HEALTH, INC.                  )
  and DANNY NIX,                                 )
                                                 )
         Defendants.                             )


                                        JUDGMENT


       Decision by Court. This action came for consideration before the Court. The issues have

been duly considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED that this action is Dismissed with Prejudice in

accordance with the Order Dismissing Complaint With Prejudice, Denying Leave To Amend,

Dismissing Case In Its Entirety, Certifying An Appeal Would Not Be Taken in Good Faith,

Notifying Plaintiff of Appellate Filing Fee, And Assessing Strike Under 28 U.S.C. § 1915(g),

which was entered on April 7, 2021.

       IT IS SO ORDERED, this 7th day of April 2021.

APPROVED:

s/John T. Fowlkes, Jr.                               THOMAS M. GOULD
JOHN T. FOWLKES, JR.                                 CLERK
UNITED STATES DISTRICT JUDGE

April 7, 2021                                        s/Kristen Polovoy
DATE                                                 (BY) LAW CLERK
